Judgment unanimously affirmed with costs. Memorandum: Upon our review of the judgment rendered in this matrimonial action, we conclude that the court did not err in its distribution of the equity in the marital residence. The undisputed proof at trial was that $82,000 of the down payment was the wife’s separate property, a recent inheritance from her aunt. Although the husband now contends that the wife’s testimony is conclusively refuted by documentary evidence, we conclude that he has misinterpreted the document. Contrary to his contention, it is not a complete estate accounting, but rather the last in a series of accountings. The document refers to a prior accounting covering the period August 13, 1984 through June 30, 1985, during which period the wife received a bequest of approximately $85,000. The document thus does not contradict the wife’s testimony that the down payment for the residence included $82,000 of her separate property. The court properly credited that testimony and relied on it in proportionately distributing the equity in the marital residence.
Addressing the husband’s remaining contentions, we conclude that the court properly held him solely responsible to pay that portion of the home equity debt incurred for his sole benefit after the parties had separated. The court did not err in making child support retroactive to the date of commence*1080ment of the action (see, Domestic Relations Law § 236 [B] [7] [a]; § 240 [1]). There is no support in the record for the husband’s assertion that the child resided exclusively with him until November 23, 1990. The court’s award of most of the furniture to the wife is not inequitable, given the uncontroverted proof that most of it either was purchased with her separate funds or inherited from her family. Finally, the court’s award of $1,500 in attorney’s fees to the wife is fair and reasonable. (Appeal from Judgment of Supreme Court, Onondaga County, Murphy, J.—Divorce.) Present—Denman, P. J., Pine, Balio, Boomer and Davis, JJ.